DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 07/24/2021.
Claims 1-20 are pending of which claims 8-20 have previously been withdrawn.
Claims 1-7 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that it's not quite clear from the rejection as to which types of commercial interactions or personal behaviors “involve” issuing biometric tokens hence the Office’s assertions are a gross oversimplification of the claimed features.
Further, Applicant contends that the inquiry into the abstraction of Applicant’s claims should end at this first prong as Applicant’s claims do not fall into any of the enumerated groupings and therefore cannot be abstract and even claims did include an abstract idea, under the second prong (2A2) of the 20/9 Guidance, as asserted by the Examiner in the Final Office Action, the Examiner is required to show that Applicant’s claims are directed to, and do not just include, an abstract idea.  In this case specifically, the additional elements of the claims recite a specific improvement over prior systems capable of generating biometric tokens because the biometric data used to create the biometric token is erased from a memory the blockchain peer Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception hence the claims recite elements which integrate the claims recite a practical application and thus the claims recite eligible subject matter under Section 101.
Examiner fully considers Applicant’s position, but respectfully disagree because the claims continue to be directed to an abstract idea without significantly more.  As Applicant acknowledge the claims directed to “issue one-time use biometric tokens, similar to a one-time use ticket for an event or a ballgame” which is grouped within the “Certain Methods of Organizing Human Activity/Mathematical Concept” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject butter and then add the Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve receiving biometric sample from a user, encrypt biometric template, record a token proposal (transaction proposal) to distributed ledger which is See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-7 are directed to a system (Machine).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites user data management for transaction, which is an abstract idea.  Specifically, the claims recite "receive a first biometric sample; extract a biometric template from the first biometric sample and store the biometric template; record an token proposal which is based on the biometric template and which includes a token ID; generate and distribute a biometric token associated with the token ID to the user; erase the biometric template", which is grouped within the “Certain Methods of Organizing Human Activity/Mathematical Concept” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject butter and then add the Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a system, comprising: a processor and a memory storing instruction,” “biometric sensors,” “middleware of the system,” and “blockchain” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a system, comprising: a processor and a memory storing instruction,” “biometric sensors,” “middleware of the system,” and “blockchain” performs the steps or functions of "receive a first biometric sample; extract a biometric template from the first biometric sample and store the biometric template; record an token proposal which is based on the biometric template and which includes a token ID; generate and distribute a biometric token associated with the token ID to the user; erase the biometric template.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  encrypt the biometric template,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a system, comprising: a processor and a memory storing instruction,” “biometric sensors,” “middleware of the system,” and “blockchain,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of user data management for transaction.  As discussed above, taking the claim elements separately, the “a system, comprising: a processor and a memory storing instruction,” “biometric sensors,” “middleware of the system,” and “blockchain,” performs the steps or functions of "receive a first biometric sample; extract a biometric template from the first biometric sample and store the biometric template; record an token proposal which is based on the biometric template and which includes a token ID; generate and distribute a biometric token associated with the token ID to the user; erase the biometric template."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of registration/subscription/account signup.  Additionally, the additional element of “encrypt the biometric template,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7 further describe the abstract idea of user data management for transaction.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “A system, comprising: a processor; and a memory…to: receive… extract… encrypt…. record a token proposal to a blockchain which is based on the encrypted template and which includes a token ID.”  Although the Applicant’s Specification discloses,
“The enrollment biometric sample 148 is processed by a feature extractor 152 to extract a biometric template. A pesudo-randomkey generator 156 is used to randomly generate a cryptographic key K1, which is then employed to encrypt the biometric template using a symmetric encryption 162 algorithm (e.g., AES).
Two further steps are required to complete biometric token 170 issuance. First, an IssueToken transaction proposal 166 is constructed 160 containing the following elements: token ID, a transaction ID, a token status 168, a time of enrollment, a time of expiry, and a cryptographic hash of the encrypted biometric template, and the secret share set. The IssueToken transaction proposal 166 is submitted by the issuer middleware layer 144 to the issuing node 120A, which in turn broadcasts it other nodes 120 in the blockchain network 116. 
Once the blockchain network 116 successfully records the IssueToken transaction proposal 166 in the shared ledger 124, transaction metadata is constructed by including the following elements: the issuing node 120A ID, the token ID, the transaction ID, the time of enrollment, the time of expiry, and the encrypted biometric template. The transaction metadata is encrypted using the issuing node 120A private encryption key and signed using the issuing mode 120A private signing key. The encrypted transaction metadata along with the digital signature constitutes the single use biometric token with limited expiry 170.” (PGPub, Pars. 40-42)
The claim language is not found in the Spec.  That is, it is not the same “A system, comprising: a processor” that is performing the recited step as the encrypting is performed by the Issuer middleware while the recording is performed by the blockchain network 116.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claims 2-7 are also rejected as each depend on claim 1.
Claim 1 recites “A system, comprising: a processor; and a memory…to… erase, via middleware of the system, the biometric template from the memory.”  Although the Applicant’s Specification discloses,
“The resulting biometric token 170 is then issued to the user device 104 and stored by the user on the user device 104. Once the biometric token 170 is issued to the user, the issuer middleware 144 securely erases all the intermediate data generated while issuing the biometric token 170. Except for data stored in the blockchain, no other information about the biometric token 170 is stored by the issuing node 120A either in the middleware layer 144 or in its local cache. However, the issuing node 120A may store the transaction ID and other information linked to the transaction (e.g., payment details). It is possible to incorporate an additional layer of protection by applying traditional biometric template protection schemes such as feature transformation or biometric cryptosystem on the biometric template prior to encrypting it using key K1. In this case, a new randomly generated key K2 can be used to define the transformation parameters of a feature transformation scheme or be bound to the biometric template (after adding error correction bits) to form a secure sketch. For feature transformation, the key K2 can be made a part of the transaction metadata. For biometric cryptosystems, H(K2) can be stored in the token.” (PGPub, Par. 43)
The claim language is not found in the Spec.  That is, the Specification does not disclose erasing of the biometric template from the memory as the biometric template is not a data generated while issuing the biometric token nor does the Specification disclose the erasing being performed by the processor, via middleware of the system rather by the issuer middleware 144.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claims 2-7 are also rejected as each depend on claim 1.
Claim 2 recites “wherein, prior to receiving the first biometric sample, the processor verifies an identity for the user, and determines the transaction can be performed by a blockchain network.”  Although the Applicant’s Specification discloses,
“FIG. 1B illustrates a logic network diagram 140 of biometric token issuance, according to example embodiments. FIG. 1B assumes previous execution of a process to receive a transaction from a user device 104, perform identity verification and other validation checks (e.g., payment processing) including determining the blockchain network 116 can perform the transaction, prior to issuing a token. Referring to FIG. 1B, the elements involved with issuing biometric tokens 170 are illustrated. FIG. 1B includes replacing the existing token (e.g., a boarding pass or event ticket) with a new single-use biometric token.” (PGPub, Par. 38)
However, the Applicant’s Specification does not describe what is involved in performing the act of “verifies” and “determines” or the manner in which “verifies” or “determines” are performed by the processor.  That is, the Applicant’s Specification does not describe how the processor verifies an identity for the user, and determines the transaction can be performed by a blockchain network prior to receiving the first biometric sample.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function. (See MPEP 2161.01 (I)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Gadnis et al. (US 2018/0285879): Gadnis discloses a system, comprising: a user device, comprising one or more biometric sensors (Figs. 1, 25; Pars. 18, 21-22, 24, 28, 33, 99); and a permissioned blockchain network, comprising: an issuing node, configured to: receive a first biometric sample from the user device (Figs. 1-2, 4; Pars. 20, 33-39, ); extract a biometric template from the first biometric sample (Figs. 1, 4; Pars. 33, 45); encrypt the biometric template (image) (Abstract; Pars. 4, 24, 44): distribute an issuetoken proposal to the blockchain network based on the encrypted biometric template (Fig. 6; Pars. 44, 54), generate and distribute a 
PGPub Wu (US 2019/0109709): Wu discloses record a token proposal to a blockchain (Abstract, Fig. 2; Pars. 9-10, 21-23, 28).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685